The opinion of the court was delivered by
Milton, J.:
In habeas corpus proceedings before A. M. Jackson, judge of the district court of Cowley county, the defendant in error was discharged from the custody of the plaintiff in error, the sheriff of said county. The sheriff’s return showed that the petitioner was detained under an order of arrest issued by a justice of the peace in a civil action after judgment had been entered therein. After the order of arrest was issued, and prior to the commitment of the petitioner, the justice summoned a jury, which, after a hearing of testimony, returned a verdict sustaining three of the six grounds stated in the affidavit for the order of arrest. The costs of the habeas corpus pro*625ceedings were adjudged against the plaintiff in error, who now asks a review of that proceeding and that the decision of the district judge be reversed and that the defendant in error be remanded to the custody of the sheriff of Cowley county.
As the weight of authority sustains the proposition that an appeal from a decision in habeas corpus proceeding cannot be taken, except where provision is made therefor by statute, and as no such provision appears in our laws, the action of the district judge in the premises cannot be reviewed, nor can the questions argued by counsel for both parties be considered. The proceedings in error will be dismissed.